Title: To Benjamin Franklin from David Hartley: Two Letters, 11 October 1779
From: Hartley, David
To: Franklin, Benjamin


I.
Dear SirOct 11 1779
I have not yet got an answer from government relative to the proposition of Exchanging upon contract agrements in writing. I have renewed my application for an answer, & therefore hope to have it soon. In the mean, I wish to forward the Continuation of the Cartel by exchanges at Morlaix, as I mentioned to you in my last. If you will send me a passport for the Cartel ship to Morlaix, & inform me of the number of prisoners ready for exchange there, I will immediately apply to the board of Sick and Hurt to dispatch another Cargo of prisoners from England for the Exchange. Mr. Bell the first Commissioner told me the other day, that when they were informed of place & numbers, that they shd be ready to proceed with the Exchange. As to the other proposition of exchanging by written agreement, I presume that that must be referred to the first Ld of the Admiralty and to the Secretary of State. The description of the person in whose favour I applied to you in my last letter is as follows—(Mr John Stephenson Master & owner of the Ship Sally a younger brother of the Trinity house & a freeman of Hull was taken on the 1st of July by a Lugger rigged privateer of Bretange named the Hawke Capt. Heden d’Polly of 6 one pounders 8 swivels and 38 men who carried him into Brest & he is now confined at Velse in Bretagne.) This is the description which has been transmitted to me. If you cd facilitate his release I shd be much obliged to you as it wd be very agreeable to several of my friends at Hull.— Your affecte
DH
To Dr Franklin
 
II.
My Dear friendOctober 11 1779
I send you a copy of a letter wch I writ to you on the 29th of June last. I presume that you have received the original, but not being quite sure of this I take another chance by sending you a copy. The Subject being peace, wch I know to be equally near to your heart as it is to mine, I am willing that you & I shd keep our reckoning together, that we may now & then take an observation, of the latitude & longitude of the Politicks of nations, thereby keeping a constant watch for any opportunity of approximating to Peace. I speak to you as to a Philosopher and a Philanthropist; for the principles of Philanthropy are the only true principles to steer by. Politicians may be wise men in their generation, but the Philanthropists will consider the policies of States & Statesmen, as the subordinate instruments of attaining the ends of general Philanthropy. Whether the State of things may appear promising or otherwise, in any particular period, or point of view, yet the final object is constantly the same; The labour is but little to keep a constant & attentive watch, and the Pearl is of great price. I think that a little of the Gothic rage for war is worn off among the Nations of Europe, & therefore I live in some degree of hope that opportunities may occur of forwarding the blessed work of Peace. At all events be assured of this on my part, that if any such opportunity shd occur within the circumscribed sphere of my abilities to forward it, that I shall not be found asleep.
The practicability of striking out acceptable terms of peace to all parties, does certainly from time to time lye at the Mercy of Events, therefore no man can answer for tomorrow, but at this day & hour I think the principles of the enclosed letter (wch was originally writ on the 29th of June last) do still remain in force, upon every ground of humanity reason & justice, therefore if I were to write a volume I cd add nothing new. You will ever find me the sincere and strenuous advocate for peace and ever Most affectionately yours
GB
To Dr. Franklin
